Case 20-13446-elf         Doc 23      Filed 10/26/20 Entered 10/26/20 11:49:17                   Desc Main
                                      Document      Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

IN RE:                                             *
BRENDA G MARTIN
                                                   *      Case No. 20-13446-elf
                                                          Chapter 13
                Debtor(s).                         *

                                                   *

                                                   *
 *       *        *       *       *         *      *       *        *       *       *        *       *

                OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

        NOW COMES AmeriHome Mortgage Company, LLC (“Creditor”) by its attorneys, Daniel P.

Jones and Stern & Eisenberg, PC, hereby files this Objection to the Debtor's Chapter 13 Plan filed on

August 23, 2020 (the “Plan”), as follows:

1.      Creditor is a secured in the above captioned case because it is the holder/servicer of a Note and

Deed of Trust dated May 4, 2018 in the original principal amount of Two Hundred Twenty Thousand

Nine Hundred Twenty-Four and 00/100 Dollars ($220,924.00) bearing interest at a rate of 5.00000% per

annum. The Note is secured by real property of the Debtor commonly known as 1405 Pennsylvania Ave,

Croydon, PA 19021 (the “Property”).

2.      Creditor filed a proof of claim in the instant case prior to the established bar date, which itemizes

the debtor's total debt of $250,712.43 and with pre-petition arrears of of $37,359.89.

3.      Debtor’s Plan asserts the arrears owing to Creditor in relation to the Property are only $34,000.00

From initial review the figures on the Plan fail to adequately protect Creditor.

4.      The Plan does not provide for full payment of Creditor's secured claim, thus Creditor objects to

Debtor's plan as it fails to comply with the requirements of 11 U.S.C. §§ 1322(b)(3) and 1325(a)(5) and

cannot be confirmed.
Case 20-13446-elf         Doc 23      Filed 10/26/20 Entered 10/26/20 11:49:17                Desc Main
                                      Document      Page 2 of 3


        WHEREFORE, the foregoing premises considered, Creditor moves this Court to deny

confirmation of the Plan and such other and further relief that the Court deems just and proper.



Date: October 26, 2020                                Respectfully Submitted,

                                                        /s/ Daniel P. Jones
                                                      Daniel P. Jones FBN: 321876
                                                      Stern & Eisenberg, PC
                                                      1581 Main Street, Suite 200
                                                      The Shops at Valley Square
                                                      Warrington, PA 18976
                                                      Phone: (215) 572-8111
                                                      Fax: (215) 572-5025
                                                      djones@sterneisenberg.com
                                                      Attorney for Creditor
Case 20-13446-elf      Doc 23     Filed 10/26/20 Entered 10/26/20 11:49:17            Desc Main
                                  Document      Page 3 of 3



                                CERTIFICATE OF SERVICE

       This is to certify that I have caused a copy of the foregoing Objection to Confirmation to
be served electronically. Those not served electronically have been served by depositing same in
the United States First Mail in a properly addressed envelope to each with adequate postage
thereon as follows, on October 26, 2020:


Brenda G Martin                                      William C. Miller, Esq.
1405 Pennslyvania Ave                                P.O. Box 1229
Croydon, PA 19021                                    Philadelphia, PA 19105
                                                     ecfemails@ph13trustee.com
                                                     Chapter13 Trustee
Debtors



                                                     Office of the U.S. Trustee
Brad Sadek, Esq.                                     Office of the U.S. Trustee
1315 Walnut Street                                   200 Chestnut Street
Suite 502                                            Suite 502
Philadelphia, PA 19107                               Philadelphia, PA 19106
brad@sadeklaw.com                                    USTPRegion03.PH.ECF@usdoj.gov
Attorney for Debtor                                  U.S. Trustee


                                            Respectfully submitted,

                                             __/s/ Daniel P. Jones
                                             Daniel P. Jones, BAR# 321876
                                             Stern & Eisenberg, PC
                                             1581 Main Street, Suite 200
                                             The Shops at Valley Square
                                             Warrington, PA 18976
                                             Ph: (215) 572-8111
                                             djones@sterneisenberg.com
